 CAL-SAMPLEPRINTERS, INC.543NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service and the Universal MilitaryTrainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or coveted by any other material.If employees have any question concerning this notice or compliancewith itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Cal-Sample Printers,Inc.andOffset Workers,Printing Pressmen& Assistants Union#78 of LosAngeles & Vicinity,affiliatedwith The International Printing Pressmen&Assistants Unionof North America,AFL-CIO;Bookbinders'&Bindery Wom-,en'sUnion Local #63, affiliated with The International Broth-erhood of Bookbinders,AFL-CIO; LosAngeles TypographicalUnion#174,affiliatedwith The International TypographicalUnion,AFL-CIO,Joint Petitioners.Case No. 31-RC-17 (for-merly 21-RC-9600) .December 30,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerBartonW. Robertson.The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Briefs have been filed by the Employer and by the Joint Petitioners.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning and Jenkins].Upon the entire record in this case, the'Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer takes the position that the only appropriate unitis a production and maintenance unit of both Cal-Sample Printers,Inc., and Cal-Sample Service, Inc.The Joint Petitioners, however,contend that a departmental unit of all pressmen, compositors, andcutters in the printshop is also an appropriate one.156 NLRB No. 48. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no previous history of collective bargaining within theplant, and no union seeks to represent the printshop employees in abroader unit.Cal-Sample Service is in the business of manufacturing sampleswatch cards for the upholstery and drapery trade.Cal-SamplePrinters, a subsidiary corporation of Sample Service, does the print-ing work for Sample Service and performs no work for outsidecustomers.All of the stock of Sample Printers is owned by Sample Service andthe top level management of both corporations is the same. Both cor-porations are located in the same U-shaped, one-story building withthe printshop located at the back end of the building. Employees ofboth companies punch the'same time clocks, share the same lunchroomfacilities, work the same hours, and receive the same general benefits.Sample Service employees receive payroll checks in the name of Cal-Sample Service, whereas the printshop employees are on the payrollof Cal-Sample Printers.Cal-Sample Printers is, in effect, the print-ing department of Cal-Sample Service, and for the purposes of thisproceeding the two corporations constitute a single employer.The printing department consists of seven pressmen, four com-positors, two papercutters, and a proofreader.The pressmen andcompositors perform all the printing work that is done by the Em-ployer.The cutters cut paper and fabric, some of which is used inthe printing operations and some not.The proofreader spends 50percent of his time proofreading and the remainder on the heatstamper, the printshop scorer, or the cutting room scorer.The printshop employees spend all their time, with few exceptions,working in the printshop.Employees in other departments, how-ever, do interchange with one another.With the exception of the useof the scorer, the papercutter, and the heat stamper, employees ofother departments do not use equipment in the printshop. The Em-ployer hires printshop employees for a 2-week probationary periodand conducts no training or apprenticeship program for them.How-ever, the Employer does request the employment agency or school tofind applicants with some knowledge of or experience with printing.Virtually all the printshop employees when hired had either experi-ence or school training in printshop work.Although both sets ofemployees are paid on an hourly basis, Sample Printer's employeesare significantly higher paid.The record clearly discloses that thevast majority of nonsupervisory employees, excluding those in theprintshop, receive a wage rate which varies between $1.25 and $2 LOCAL 98D, INT'L UNION OF OPERATING ENGINEERS545per hour.'However, the printshop employees, with two exceptions,receive from$2.50 to $3.50 per hour.They are not only higher paidthan virtually all other nonsupervisory employees, but in additionmany of the printshop employees receive higher wage rates than super-visors inother departments.In these circumstances, we are satisfied that the printshop employ-ees are a functionally distinct departmental group constituting anappropriate bargaining unit .2Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All printshop employees engaged in letterpress presswork on verti-cals,Kluges,Heidelbergs, horizontals, and platen presses; engaged intypesetting operations, including hand composition, operating Lud-lows, and Linotype machines; operating papercutters; and engaged inproofreading; 3 but excluding all other employees.[Text of Direction of Election omitted from publication.]IThe only exceptions are the cutting department where the wage rate ranges from$2 to $2.60 per hour, and the assembly department where the range is$1.30 to $2.35per hour.Four of the five nonsupervisory employees in the cutting department, how-ever,receive $2.40 per hour or less.z J. L. Hudson Company,103 NLRB 1378.3The Joint Petitioners took no position on the unit placement of the proofreader.Since he does most of his work in the printshop and since he is on the payroll of Cal-Sample Printers,Inc., we shall also include him in the unit.Local 98D, International Union of Operating Engineers, AFL-CIO (Construction Field Surveys, Inc.)andMarcusB. Dunn.Case No. 1-CB-956.January 3,1966DECISION AND ORDEROn August 17, 1965, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision..Thereafter, the General Counsel filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].156 NLRB No. 57.